Per Curiam,
It is a mistake to suppose that an appeal lies from a court of common pleas in an action of partition. Tbe facts involved in such a case can be reviewed in this court only *757on a writ of error. We must, therefore, disregard the appeal. As on the certiorari we can only pass on the regularity of the record, which in this case seems to be unexceptionable, we can do no otherwise than affirm the action of the court below. An allowance for counsel fees is warranted by the statute, and whether the amount fixed by the, common pleas was or was not too large we have no means of judging, as we are not permitted to pass upon the evidence which induced the action of the court.
The judgment is affirmed.